ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




            Rose v. Board of Trustees of the Mount Prospect Police Pension Fund,
                                  2011 IL App (1st) 102157




Appellate Court            MICHAEL D. ROSE, Petitioner-Appellee, v. THE BOARD OF
Caption                    TRUSTEES OF THE MOUNT PROSPECT POLICE PENSION FUND,
                           Defendant-Appellant.



District & No.             First District, Fourth Division
                           Docket No. 1-10-2157


Filed                      September 15, 2011


Held                       Petitioner was entitled to a full “line-of-duty” disability pension for the
(Note: This syllabus       back injury he suffered in an automobile accident while on duty as a
constitutes no part of     police officer and a second accident that occurred several months later
the opinion of the court   while he was off duty, and the Pension Board’s denial of a “line-of-duty”
but has been prepared      disability pension was reversed, since the Board’s conclusion that the on-
by the Reporter of         duty accident was not a contributing cause of petitioner’s undisputed
Decisions for the          disability was against the manifest weight of the evidence.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 09-CH-06026; the
Review                     Hon. Nancy J. Arnold, Judge, presiding.



Judgment                   Affirmed.
Counsel on                   Richard J. Reimer and Jeffrey A. Goodloe, both of Richard J. Reimer &
Appeal                       Associates LLC, of Hinsdale, for appellant.

                             Thomas W. Duda, of Law Offices of Thomas W. Duda, of Arlington
                             Heights, for appellee.


Panel                        JUSTICE FITZGERALD SMITH delivered the judgment of the court,
                             with opinion.
                             Justices Pucinski and Sterba concurred in the judgment and opinion.



                                                OPINION

¶1          The petitioner-appellee, Michael D. Rose, was a patrol officer in the Village of Mount
        Prospect Police Department. On February 21, 2004, while on patrol and driving his squad
        car, the petitioner was injured in an automobile accident. The petitioner was subsequently
        involved in a separate and undisputably off-duty automobile accident, on June 1, 2004.1
¶2          As a result of his February 21, 2004, accident, the petitioner filed an application with the
        board of trustees of the Mount Prospect Police Pension Fund (hereinafter Pension Board)
        requesting a “line-of-duty” pension pursuant to section 3-114.1 of the Illinois Pension Code
        (hereinafter Pension Code) (40 ILCS 5/3-114.1 (West 2006)) and contending that he suffered
        a permanent disabling injury (namely, herniated discs in his lower back). In the alternative,
        the petitioner requested a “nonduty” disability pension pursuant to section 3-114.2 of the
        Pension Code (40 ILCS 5/3-114.2 (West 2006)). The Board denied the petitioner’s request
        for a “line-of-duty” disability pension, but granted his request for a “nonduty” disability
        pension. In doing so, the Pension Board found that the petitioner was not entitled to a “line-
        of-duty” pension because: (1) the February 21, 2004, accident did not occur while the
        petitioner was performing an “act of duty”; and (2) the February 21, 2004, accident was not
        a contributing cause of the petitioner’s undisputed disability; rather, that disability was
        caused by the injuries the petitioner sustained in the later June 1, 2004, off-duty accident.
¶3          The petitioner sought administrative review of the Pension Board’s decision with the
        circuit court pursuant to section 3-103 of the Code of Civil Procedure (hereinafter Civil
        Procedure Code) (735 ILCS 5/3-103 (West 2006)). The circuit court granted the petitioner’s
        complaint for administrative review, reversed the Pension Board’s decision, and entered
        judgment in favor of the petitioner, specifically finding that he was entitled to a “line-of-
        duty” pension. The Pension Board now appeals, asking that we reinstate its original order


                1
                 The petitioner has filed two separate civil lawsuits against the individuals involved in each
        accident. These lawsuits are not related to the issues raised in this appeal.

                                                     -2-
     denying petitioner’s request for a “line-of-duty” pension. For the reasons that follow, we
     affirm the decision of the circuit court.

¶4                                    I. BACKGROUND
¶5       The record, which is fairly cumbersome, reveals the following relevant facts and
     procedural history. After the petitioner filed his request for a “line-of-duty” pension on April
     30, 2007, the Pension Board held two administrative hearings on the petitioner’s application.
     During those hearings, the Pension Board suggested that the petitioner amend his application
     and alternatively request a “nonduty” disability pension without prejudice to his claim for
     a “line-of-duty” disability pension. The petitioner complied with this advice and amended
     his application.

¶6                               A. The Administrative Hearings
¶7        After the petitioner amended his application, the Pension Board heard the petitioner’s
     testimony and reviewed voluminous evidence introduced into the administrative record. That
     evidence consisted of over 30 exhibits and included, inter alia: (1) various village police and
     administrative records concerning the petitioner’s assignment and movements on February
     21, 2004, as well as the car accident in which the petitioner was involved on that date; (2)
     the petitioner’s pleadings and deposition testimony in the civil lawsuits against the
     individuals involved in the February 21, 2004, and June 1, 2004, car accidents; (3) medical
     reports and records from the petitioner’s family physician, Dr. John Cottrell, who was the
     first to treat the petitioner after his February 2004 accident; (4) numerous medical records
     from institutions where the petitioner has been treated since his February 21, 2004, accident
     (including records from Holy Family Hospital, the Lutheran General Spine Center,
     Northwest Community Hospital, Adult Pediatric Orthopedics, S.C., the Condell Medical
     Center, the Loyola Medical Center, and the Illinois Bone and Joint Institute); (5) depositions
     of the following treating physicians, Dr. Michael Jacker, Dr. Martin Lannoff, and Dr. Jay
     Levin; (6) depositions of Dr. Alexander John Ghanayem, and Dr. Thomas Gleason, who
     were asked by the village and the village’s insurer carrier, respectively, to evaluate the
     petitioner for purposes of his workers’ compensation benefits claim; (7) a medical evaluation
     by Dr. Samuel Chmell, the petitioner’s medical expert; and (8) three independent medical
     evaluations of the petitioner for purposes of his disability pension, performed by Dr. Gary
     Shapiro, Dr. Miledones Eliades, and Dr. Gary Yarkony, and ordered by the Pension Board,
     pursuant to section 3-115 of the Pension Code (40 ILCS 5/3-115 (West 2006)). For purposes
     of brevity, we address and summarize only that testimony and those exhibits which are
     relevant to this appeal. We do so in chronological order.

¶8                    1. Evidence Regarding the February 2004 Accident:
                   The Petitioner’s Testimony and Relevant Village Records
¶9       During the administrative hearings, the petitioner first testified that he was a patrol
     officer for the Village of Mount Prospect (hereinafter the Village) since January 2, 2001. The


                                               -3-
       petitioner denied having suffered from any injuries prior to his employment by the Village
       and testified that prior to being hired as a patrol officer, he was ordered to undergo a physical
       examination, which he passed with no reservations.
¶ 10        The petitioner next testified about his duties as a patrol officer. The petitioner explained
       that his duties required that he “actively patrol the Village” (either in the squad car or on foot,
       and sometimes even on a bicycle, as a member of the police bicycle unit) in order to protect
       “the property and person of the citizens of the Village.” As part of his daily patrol duties the
       petitioner had to conduct traffic stops, respond to calls, interview witnesses and suspects, and
       on occasion aid the coroner and act as an evidence technician. The petitioner further stated
       that he was required to be physically prepared to restrain an offender or suspect, at any time,
       and that this often involved “twisting, bending and lifting of extreme nature.” The
       petitioner’s duties were varied and could require the petitioner to stand on his feet for long
       periods of time (such as in monitoring traffic), or could require him to be seated (such as in
       conducting long interviews). The petitioner also testified that as part of his job as a patrol
       officer, he was regularly required to wear duty gear, including police boots, a bulletproof
       vest, a duty belt made of leather, loaded weapons, two magazines with ammunition,
       handcuffs, a baton, a flashlight, and various other equipment.
¶ 11        The petitioner next testified regarding the events of February 21, 2004. He stated that on
       that date he was 24 years old and was assigned to an afternoon patrol shift from 3 p.m. to 11
       p.m. According to the petitioner, at about 2:45 p.m., he attended roll call, at which point he
       was in good health. The petitioner was assigned to investigate a missing juvenile. He was
       dispatched to a residential address, where he spoke to the mother of the missing juvenile for
       about 15 to 30 minutes. During the course of this interview, the petitioner received another
       dispatch from Northwest Central Dispatch instructing him that the juvenile and a couple of
       his friends “may be” at a Citgo gas station located at the corner of Rand and Euclid Roads
       in Mount Prospect. After receiving this information, the petitioner proceeded to the gas
       station, where he arrived about 15 to 20 minutes later. Once there, the petitioner exited his
       vehicle and spoke to the gas station attendant, who told him that the juvenile had just been
       at the station and had left only a couple of minutes ago, on foot, heading southeast on Rand
       Road. The petitioner testified that he returned to his vehicle, intending to drive along Rand
       Road until he could locate the juvenile, take him into custody and bring him back to his
       mother.
¶ 12        According to the petitioner, however, as he attempted to exit the gas station onto Rand
       Road, by turning left, his squad car was hit by another vehicle, driven by a civilian, Christina
       Cappozzi. Cappozzi’s vehicle struck the front driver’s side of the squad car. The petitioner
       felt the car jerk back, and he hit his head on the molding between the windshield and the
       door. The petitioner advised Northwest Central Dispatch of the traffic accident and then
       exited his vehicle to see if Cappozzi was injured.2


               2
                The official traffic crash report for the February 21, 2004 accident corroborates the
       petitioner’s version of the traffic accident. That crash report reveals that while the petitioner was
       driving his squad car he was hit by a 2002 Chevy Cavalier being driven by Christina Cappozzi.

                                                   -4-
¶ 13       With respect to the February 2004 accident, the Pension Board offered into evidence
       several Village records regarding the petitioner’s movements on that day, including, inter
       alia: (1) the petitioner’s “Mount Prospect Police Department Officer’s Daily Activity
       Report” dated February 21, 2004; and (2) the Mount Prospect police department’s official
       police report detailing the missing juvenile call, including the dispatch center’s logs. The
       Pension Board also introduced into evidence a copy of the petitioner’s deposition taken in
       his civil lawsuit against Christina Cappozzi.
¶ 14       The petitioner’s deposition details the manner in which the police department tracks the
       movements of police officers while they are on patrol. In that deposition, the petitioner
       explained that each time a call is assigned to an officer, a computer-aided dispatch (or CAD)
       sheet is created. The police officer can make additions to the CAD sheet by using his in-car
       computer and by notifying the police department of his whereabouts and any actions he takes
       during the day. An officer can ask the dispatch center to add information that the officer
       learns on the scene, or to look into suspects of whom the officer has learned and retrieve
       information about them for the officer. According to the petitioner, the officer ultimately has
       to put codes onto any dispatch call and end it once the call has been completed.
¶ 15       The official police investigation report for February 21, 2004, introduced by the Pension
       Board, indicates that the missing juvenile’s mother entered the police station and reported
       her son missing at 14:32. The petitioner’s daily activity log shows that he interviewed the
       mother at her home from 16:47 to 17:18. The log further reveals that the petitioner received
       a call from dispatch regarding the missing juvenile at 17:19:02. That dispatch report
       informed the petitioner that the juvenile was last seen at a Citgo gas station at the intersection
       of Rand Road and Euclid Road. The daily log next reveals that the petitioner proceeded to
       the gas station, as an assisting officer, where he conducted an “investigation” from 17:20 to
       17:28. The petitioner coded this investigation as “Assist 3182.”
¶ 16       The official police report reveals that the petitioner’s last transmission with the dispatch
       center regarding the call was “NO JUVS HERE” and that the petitioner then coded the call
       “CLEAR” and “CLOSE” at 17:30:01.3 The petitioner’s next and final entry for that day is
       the motor vehicle accident that occurred when he left the gas station.
¶ 17       When cross-examined by the Pension Board regarding his dispatch records, the petitioner
       testified in the following manner. When asked whether he had “completed the call,” the


       According to the crash report, traffic was stopped in both northwest-bound lanes on Rand Road. The
       petitioner made a left-hand turn out of the gas station’s parking lot and across the two northwest-
       bound lanes of Rand Road in an attempt to drive southeast on Rand Road. At the same time,
       Cappozzi drove her vehicle northwest on the painted median lane separating the northwest and
       southeast-bound lanes of Rand Road and struck the petitioner’s squad car on the front driver’s side.
       Photographs of the scene, attached to the crash report, reveal bumper damage and a cracked driver’s
       side headlamp on the petitioner’s squad car.
               3
                Nothing in the official police report of the petitioner’s own daily log indicates that he told
       dispatch that he spoke with the gas station attendant or that he received information regarding the
       juvenile’s possible whereabouts.

                                                    -5-
       petitioner stated that he could not remember and that another officer could have “coded it
       out” for him due to the traffic accident. The petitioner also admitted that after he was
       released from the emergency room he returned home rather than to the police station to
       complete his shift. On cross-examination, the petitioner further admitted that when he left
       the gas station, he was not “actively pursuing anyone.” He also acknowledged that the
       emergency lights on his marked squad car were not activated before the accident occurred.
       In his deposition in the civil lawsuit, the petitioner similarly admitted that as he was exiting
       the gas station, the “status of the case at the time did not make it an emergency,” and he did
       not “have to use extraordinary efforts to get out of the gas station and head southeast bound
       on Rand Road.”

¶ 18             2. Evidence Regarding the Petitioner’s Treatment and the Second
         Off-Duty Accident: The Petitioner’s Testimony and Relevant Medical Records
¶ 19       During the administrative hearings, the petitioner next testified regarding his injury and
       prolonged attempt at treatment. The petitioner admitted that immediately after the accident,
       he neither felt pain nor noticed anything out of the ordinary with his back. However, about
       45 minutes later, in the course of the investigation into the car accident, the petitioner began
       noticing an increasing pain, discomfort and stiffness in his neck and lower back. The
       petitioner immediately contacted his supervisor, Sergeant Lee, and drove back to the police
       station, where Sergeant Lee called for an ambulance. The petitioner was transported to the
       emergency room at Northwest Community Hospital, where he was examined and X-rayed.
       Medical records introduced by the Pension Board reveal that the X-rays taken at Northwest
       Community Hospital were “all completely normal,” did not reveal any “evidence of fracture
       or dislocation” or any “significant bony injuries in the cervical or the lumbar spine” but,
       rather, showed that “[t]he vertebral bodies, their appendages and interspaces appear normal.”
¶ 20       The petitioner stated that after leaving the emergency room, on February 23, 2004, he
       followed up with his family physician, Dr. John Cottrell. Dr. Cottrell prescribed pain
       medication and muscle relaxants and ordered the petitioner to undergo physical therapy at
       Holy Family Hospital and not return to work until March 9, 2004. On March 9, 2004, the
       petitioner was examined by Dr. David Spencer from the Lutheran General Spine Center.
       Medical records from the Lutheran General Spine Center introduced by the Pension Board
       reveal that on March 9, 2004, after examining the petitioner, Dr. Spencer wrote to Dr.
       Cottrell that “[the petitioner] is making a good recovery from a simple lumbar and cervical
       strain and I anticipate no need for any further diagnostic studies or specific treatment.” Dr.
       Spencer’s dictation notes similarly state that the petitioner is recovering from “a simple back
       sprain” and note Dr. Spencer’s recommendation that the petitioner be given a nonsteroidal
       anti-inflammatory medication and that he return to full duty on March 19, 2004.
¶ 21       The petitioner next testified before the Board that he returned to work on March 9, 2004,
       but that on recommendation from his physicians, he was assigned to “light duty capacity”4

               4
               The petitioner explained that “light duty capacity” included working at the front desk
       answering telephone calls, handling walk-ins, taking reports, as well as conducting interviews with

                                                  -6-
       through April 4, 2004. The petitioner stated that he began physical therapy at Holy Family
       Medical Center on March 24, 2004. On cross-examination, the petitioner admitted that on
       March 30, 2004, he told his physician that the pain was no longer constant, and that on April
       9, 2004, he said that “if 100 percent is perfect, I would say I’m at 90 percent.” The petitioner
       explained, however, that these were daily reports to his physicians and that the pain he was
       experiencing varied from day to day depending upon his activities, so that although it would
       seem to subside one day, but then return “in full force” the next.
¶ 22        The petitioner testified that on April 5, 2004, he returned to full duty patrol
       responsibilities at work. He explained, however, that he asked Dr. Cottrell to permit him to
       return to his full duty patrol responsibilities, because he was receiving pressure from his
       supervisors to return to “the streets,” and to “just take some pain medication and deal with
       it.” The petitioner averred that after he returned to “full duty” he continued to experience
       pain (including burning, stabbing and dull pain in his lower back, waistband, left buttock and
       upper thigh). The petitioner returned to Dr. Cottrell on May 21, 2004. On that day, Dr.
       Cottrell restarted the petitioner on pain medication and ordered X-rays of his lower back. Dr.
       Cottrell also referred the petitioner to an orthopedic surgeon, Dr. Michael Jacker.
¶ 23        The petitioner testified that shortly thereafter, upon advice from Dr. Cottrell, he made an
       appointment to see Dr. Jacker. However, before he could keep this appointment, the
       petitioner was involved in a second, off-duty car accident on June 1, 2004. The petitioner
       was again taken to the emergency room, this time at Holy Family Hospital, where X-rays
       were taken. The emergency room records from Holy Family Hospital, introduced by the
       Pension Board, reveal that the petitioner stated that he was traveling about 40 miles per hour
       when he was struck on the passenger side by a vehicle traveling approximately 10 to 15 miles
       per hour. The emergency room records further noted that the petitioner had injuries to his
       “lower back and buttock.”5
¶ 24        On cross-examination, the petitioner admitted that he did not report the June 1, 2004,
       accident to any of his treating physicians or to the Village of Mount Prospect police
       department. The Village records introduced by the Pension Board reveal that the Village did
       not become aware of this accident until May 2007 (three years after the incident), when the
       Village’s new workers’ compensation carrier ran a routine insurance search of the
       petitioner’s name.
¶ 25        The petitioner next testified that on June 5, 2004, he went in for the X-rays that Dr.
       Cottrell had ordered for him prior to his second accident. On June 7, 2004, he also kept his
       appointment with Dr. Jacker, which had been scheduled prior to the accident. According to
       the petitioner, after an examination, Dr. Jacker ordered an MRI of the petitioner’s lower
       back. That MRI, taken at Condell Medical Center, on June 11, 2004, revealed herniation of



       victims or suspects brought into the police station.
               5
                We note that in his deposition taken on February 7, 2007, for purposes of his civil lawsuit
       regarding the February 21, 2004, accident, the petitioner testified that he did not suffer any injuries
       in the June 1, 2004, accident.

                                                    -7-
       the petitioner’s lower back at the L3-L4 level and a bulging disc at the L4-L5 level. Based
       on the MRI reports, Dr. Jacker diagnosed the petitioner with a “left lumbar myfascial sprain
       with persistent symptoms,” and he ordered a set of epidural injections for the petitioner, to
       be administered by his colleague, Dr. Martin Lannoff.6
¶ 26        Medical records from Dr. Jacker and Dr. Lannoff establish the following treatment of the
       petitioner. Dr. Lannoff administered the first epidural steroid injection on July 1, 2004. On
       July 20, 2004, the petitioner returned to Dr. Lannoff for a second epidural shot and reported
       to him that he was “50% improved.” At that time, Dr. Lannoff released the petitioner to full
       and unrestricted police duties. On August 23, 2004, Dr. Jacker reexamined the petitioner and
       attributed the petitioner’s continued, but diminished, pain to the same disk protrusion at level
       L3-L4. Dr. Jacker continued to allow the petitioner to remain on full duty at the police
       station. On October 18, 2004, Dr. Jacker again examined the petitioner and noted that the
       “only symptoms [the petitioner continued to experience were] soreness or slight achiness in
       his lower back sometimes associated with wearing the belt he wears at work as a police
       officer. He has no lower extremity symptoms.” He noted that the petitioner was doing “very
       well” and that his symptoms had become “very minimal.”
¶ 27        On January 24, 2005, the petitioner returned to Dr. Jacker because the pain in his back
       and thigh suddenly worsened. Dr. Jacker ordered further physical therapy, prescribed more
       anti-inflammatory and pain medication, and ordered another MRI. The second MRI,
       performed at Condell Medical Center on May 11, 2005, revealed disc protrusions at levels
       L3-L4 and L4-L5. On November 14, 2005, Dr. Jacker ordered an additional epidural
       injection, which was administered by Dr. Lannoff on November 29, 2005.
¶ 28        The petitioner testified before the Board that in the following months the pain in his
       lower back persisted and became worse when he wore his full duty patrol gear. The petitioner
       returned to Dr. Jacker on December 15, 2005. Dr. Jacker restricted the petitioner to “light
       duty status” at work and referred him to Dr. Jay Levin to discuss surgical options.
¶ 29        The petitioner saw Dr. Levin on January 4, 2006. After a physical exam, a CT scan, a
       lumbar myelogram, and a “Somatosensory Evoked Postentials” (SSEP) test, Dr. Levin
       advised the petitioner that there was a “significant nerve conduction delay going down from
       his left buttock into his left foot.” Dr. Levin also confirmed that there was a herniation at
       level L3-L4 and a bulging disc at level L4-L5. He discussed surgical options with the
       petitioner, but he wanted a second opinion and referred the petitioner to another orthopedic
       surgeon, Dr. Regan. After the petitioner was examined by Dr. Regan, Dr. Levin scheduled
       the petitioner for surgery.
¶ 30        Prior to the petitioner’s surgery, however, the Village’s workers’ compensation
       administrator ordered the petitioner to undertake a medical evaluation by Dr. Ghanayem.
       According to the petitioner, Dr. Ghanayem confirmed the diagnosis from Dr. Levin and Dr.
       Regan.
¶ 31        The petitioner had outpatient surgery performed at Northwest Community Hospital on

               6
                 In a letter dated June 30, 2004, Dr. Jacker attributed the petitioner’s continued symptoms
       to a protruding disc at L3-L4 caused by the motor vehicle accident on February 21, 2004.

                                                   -8-
       April 11, 2006. Although the pain in petitioner’s leg subsided after the surgery, the petitioner
       continued to experience extreme muscle spasms and pain in his lower back. As a result, on
       April 10, 2006, he was taken off work completely. While recovering at home, the petitioner
       received his full pay under the Public Employee Disability Act (5 ILCS 345/1 et seq. (West
       2006)). That temporary disability pay was terminated on August 21, 2006, after petitioner
       was examined by Dr. Thomas F. Gleason, on behalf of the Village’s workers’ compensation
       carrier.
¶ 32       The petitioner went through physical therapy with Dr. Levin which did not improve his
       condition. A third MRI was performed on June 30, 2006, based upon which Dr. Levin
       diagnosed him with “diskogeni mechanical back pain.” On August 23, 2006, the petitioner
       returned to light duty at work, and he continued with his physical therapy through November
       2006. As the pain in his back persisted, he returned to Dr. Lannoff and received three more
       epidural injections.
¶ 33       Because the petitioner’s symptoms were not alleviated, on December 18, 2006, Dr.
       Lannoff recommended that he undergo a functional capacity evaluation test (FCE) at Lake
       Forest Hospital. The test, which was completed on December 18, 2006, revealed that the
       petitioner was no longer able to do full duty police work. The petitioner permanently left the
       Village police department on January 29, 2007. Since then he has not worked as a police
       patrol officer for the Village or anywhere else. The petitioner testified that he is currently
       employed as a full-time sales account executive for EcoLab and has been with them since
       March 2008. The petitioner stated that he still continues to experience pain and burning in
       his lower back, depending upon the type of activities he is performing, such as sitting or
       standing for prolonged periods of time. He admitted that he has not sought treatment since
       January 2007, but explained that his physicians have told him that there is no other treatment
       option, except for fusion surgery.

¶ 34                     3. Treating Physicians’ Deposition Testimony
¶ 35       During the administrative hearings, the Pension Board introduced voluminous
       depositions of several of the petitioner’s treating physicians.7 For purposes of brevity, we
       relate only those portions of the depositions that are relevant to the issues raised in this
       appeal.

¶ 36                                   a. Dr. Michael Jacker
¶ 37       Dr. Michael Jacker was deposed on September 7, 2007, and acknowledged that he was
       the first non-emergency room physician to examine the petitioner after his second, June 1,
       2004, accident, as well as the first physician to recommend steroid injections for the
       petitioner’s back. Dr. Jacker testified that he first examined the petitioner on June 7, 2004.


               7
                We note that all of these depositions were taken pursuant to petitioner’s two personal injury
       cases arising from the February and June 2004 accidents and were completed before the petitioner
       requested a disability pension from the Board.

                                                    -9-
       He admitted that during the course of his diagnosis and treatment of the petitioner, he was
       unaware of the petitioner’s June 1, 2004 accident, even though that accident occurred only
       six days prior to the petitioner’s first appointment with him. Dr. Jacker testified that during
       that first examination, he was under the impression that the petitioner was “markedly
       improving” from his February 21, 2004, accident. Although Dr. Jacker acknowledged that
       it was possible that the June 1, 2004, accident exacerbated the petitioner’s condition, he
       testified that his current awareness of this accident does not affect his opinion that the first,
       February 21, 2004, accident originally caused the petitioner’s underlying conditions.

¶ 38                                    b. Dr. Martin Lannoff
¶ 39       Dr. Martin Lannoff was deposed on December 19, 2007, and testified that he never fully
       examined the petitioner because his treatment was limited to administering two steroid shots
       to the petitioner’s back on the referral of Dr. Jacker. Dr. Lannoff testified that the petitioner
       suffered from a degeneration of discs prior to either accident. He stated that in an August 29,
       2006, letter he attributed the petitioner’s lower back pain to the February 21, 2004, accident,
       which he believed exacerbated the petitioner’s preexisting condition. He acknowledged,
       however, that the petitioner never informed him of his second, June 1, 2004, accident, and
       he stated that, now knowing of this second accident, and considering the petitioner’s
       preexisting degenerative discs, he could not give a opinion as to which accident, if any,
       caused the petitioner’s disability.

¶ 40                                        c. Dr. Jay Levin
¶ 41       Dr. Jay Levin was deposed on September 4, 2007, and acknowledged that he performed
       the petitioner’s back surgery on April 11, 2006. Dr. Levin testified that both the February and
       June 2004 accidents contributed to the petitioner’s disability. Dr. Levin stated that the
       degenerative changes in the petitioner’s L3-L4 disc preexisted either accident. Dr. Levin
       further testified that although in a letter dated January 19, 2006, he noted that the petitioner’s
       disability “without question” was caused by “the same problem that occurred with the
       incident of February 21, 2004” and that “[t]he degenerative changes in [petitioner’s] disk are
       not the basic reason for his current complaints but rather the injury of February 21, 2004, and
       the normal history of such a condition,” these statements were made without any knowledge
       of the petitioner’s June 1, 2004, accident. Once Dr. Levin became aware of the petitioner’s
       June 1, 2004, accident, he opined that no single accident “absolutely caused” the petitioner’s
       herniated discs. With knowledge of the second accident, he concluded that both accidents
       were “contributory” to the petitioners’ disability, stating that the June 1, 2004, accident could
       have anywhere from “some” to “some greater amount of involvement” in the petitioner’s
       disability and that it would be “unrealistic” to believe that the February 21, 2004, occurrence
       did not play a role in the petitioner’s disability.8


               8
                 During his deposition, Dr. Levin also stated that nobody “could definitively give an opinion
       to a reasonable degree of medical and surgical certainty [as to which accident absolutely caused the
       disability].”

                                                   -10-
¶ 42       Dr. Levin also testified that, depending on how the medical records between February
       and June 2004 were interpreted, during this period, the petitioner could be perceived as
       “anywhere from somewhat better, to completely better, or maybe better, maybe not better.”
       Lastly, Dr. Levin testified that the June 2004 accident was “more likely” the cause of the
       petitioner’s herniated disc. In coming to this conclusion, he noted that the fact that the
       petitioner did not tell any of his physicians about the June 2004 accident is “the most critical
       situation here.” However, in coming to this conclusion, Dr. Levin acknowledged that he did
       not rule out the petitioner’s first accident as a contributory cause of his disability.

¶ 43                  4. The Board’s Three Independent Medical Evaluations
¶ 44       Pursuant to section 3-115 of the Pension Code (40 ILCS 3-115 (West 2006)), the Pension
       Board appointed three independent medical evaluators to determine the extent and cause of
       the petitioner’s disability. These evaluations were introduced as evidence at the petitioner’s
       pension hearings. As shall be elaborated below, all three physicians found that the petitioner
       was permanently disabled and that the disability was at least in part caused by the February
       21, 2004, car accident.

¶ 45                                     a. Dr. Gary Shapiro
¶ 46       Dr. Gary Shapiro, a spine surgeon with the Illinois Bone and Joint Institute, examined
       the petitioner on October 30, 2007, and issued a certificate finding that the petitioner was
       permanently “disabled.” Dr. Shapiro attached a report explaining his findings. In that report,
       Dr. Shapiro concluded that “full time disability [was] reasonable given the job requirements
       [of] a police officer.” After examining the petitioner and reviewing his medical records, Dr.
       Shapiro noted that prior to the February 21, 2004, accident, the petitioner suffered from a
       preexisting degenerative disc disease at L3-L4 “since the lack of hydration would not have
       occurred at the time of injury,” but that the disc bulging and impingement on the existing
       nerve roots” as well as the “disc herniations” were sustained at the time of the February 2004
       accident. Dr. Shapiro further noted that the subsequent, June 1, 2004, car accident “most
       likely reaggravated the degenerative disc disease pain from the original accident.” Dr.
       Shapiro concluded that the petitioner’s explanation of how the injury occurred was consistent
       with his findings.

¶ 47                                b. Dr. Miledones N. Eliades
¶ 48       Dr. Miledones Eliades, a physician with the Center for Spine Care in Evanston, evaluated
       the petitioner on November 5, 2007, and similarly issued a certificate finding the petitioner
       permanently “disabled.” After reviewing all of the petitioner’s medical records and
       examining the petitioner, Dr. Eliades concluded that the petitioner’s disability “arises from
       injuries sustained in the motor vehicle accident on February 21, 2004.” He further concluded
       that the subsequent vehicle accident on June 1, 2004, did not contribute to this disability.




                                                -11-
¶ 49                                c. Dr. Gary M. Yarkony
¶ 50       Dr. Gary M. Yarkony, a physician at the Rehabilitation Medicine Specialists Group in
       Elgin, examined the petitioner on November 12, 2007. He, too, issued a certificate finding
       the petitioner permanently “disabled.” Dr. Yarkony opined that because the petitioner’s
       radicular symptoms began following his initial February 21, 2004 accident, the injuries
       sustained in that accident were the underlying cause of the petitioner’s disability. Dr.
       Yarkony further found that the second June 1, 2004, accident only exacerbated the initial
       injury.

¶ 51 5. Physicians Evaluating Petitioner for Purposes of Workers’ Compensation Benefits
¶ 52      During the administrative hearings, the Pension Board also introduced copies of
      depositions of two independent medical evaluators (Dr. Alexander Ghanayem and Dr.
      Thomas Gleason), who examined the petitioner at the request of the Village for purposes of
      assessing the viability of the temporary workers’ compensation disability benefits that the
      petitioner was receiving while still employed by the Village.

¶ 53                               a. Dr. Alexander J. Ghanayem
¶ 54       Dr. Ghanayem examined the petitioner on February 9, 2006, and August 2, 2006. In his
       deposition, taken on January 14, 2008, Dr. Ghanayem testified that he had no independent
       recollection of either of these examinations and that he would refrain from providing any
       opinion as to what caused the petitioner’s disability.

¶ 55                                  b. Dr. Thomas F. Gleason
¶ 56       Dr. Thomas Gleason, a physician with the Illinois Bone and Joint Institute, was deposed
       on June 17, 2008, and testified that he evaluated the petitioner on behalf of the Village’s
       workers’ compensation carrier. He issued a report on February 28, 2008, wherein he
       concluded that the petitioner’s February 21, 2004 accident neither caused nor contributed to
       the petitioner’s disability. Dr. Gleason opined that the petitioner’s injuries from the February
       2004 accident should have taken about eight weeks to improve and that “any further
       complaints and associated treatment subsequent to June 1, 2004, would not be related to
       February 21, 2004, but rather to other factors which may include the collision of June 1,
       2004, as well as other unidentified incidents thereafter.” According to Dr. Gleason, the
       February 2004 accident only temporarily aggravated an underlying preexisting condition
       from which the petitioner fully recovered prior to June 1, 2004. He explained that an
       identifiable injury is not required to “develop a symptomatic low back condition which can
       cause pain and disability.” Accordingly, Dr. Gleason concluded that the February 2004
       accident did not “at all” contribute to the petitioner’s disability. On cross-examination, Dr.
       Gleason admitted that in coming to this conclusion, he does not recall reviewing Dr.
       Cottrell’s May 21, 2004, notes.




                                                -12-
¶ 57                                    c. Dr. Samuel Chmell
¶ 58        To counter the findings of Dr. Gleason, while seeking temporary workers’ compensation
       disability benefits, in 2008, the petitioner, represented by an attorney, hired his own medical
       expert, Dr. Samuel Chmell, to provide an independent medical evaluation about his
       condition. This evaluation was introduced as evidence during the petitioner’s pension
       hearings. After examining the petitioner on July 12, 2008, and on the basis of the medical
       records of the petitioner’s treating physicians, Dr. Chmell concluded that the petitioner was
       still experiencing lower back pain when he was reinjured in the June 1, 2004, car accident.
       Dr. Chmell was unable to isolate one accident as the cause of the petitioner’s disability but
       rather concluded that the need for petitioner’s surgery was attributable to both car crashes.

¶ 59                              6. The Pension Board’s Findings
¶ 60        After reviewing all of the evidence presented to it at the administrative hearings, the
       Pension Board unanimously voted to deny the petitioner’s request for a “line-of-duty”
       disability pension, and instead awarded him a “nonduty” disability pension. In doing so, the
       Pension Board specifically found that the petitioner’s disability was not incurred by or result
       from the performance of an “act of duty,” because: (1) the February 2004 accident did not
       involve an act that inherently required special risks not ordinarily assumed by regular
       citizens; and (2) the petitioner’s contention that he was exiting the gas station in pursuit of
       the missing juvenile was contradicted by his CAD sheet. The Pension Board further found
       that even if the petitioner was injured in the performance of “an act of duty,” he was not
       entitled to a “line-of-duty” pension because his disability was not caused by the February
       2004 car accident. The Board specifically found that the petitioner fully recovered from his
       February 2004 injuries prior to the second, off-duty June 2004 accident, which ultimately
       resulted in his permanent inability to perform the duties of a police officer.

¶ 61                           B. The Circuit Court Proceedings
¶ 62       The petitioner appealed the decision of the Pension Board by filing a complaint for
       administrative review with the circuit court. After a hearing, the circuit court reversed the
       Pension Board’s order and granted the petitioner’s “line-of-duty” disability pension. In a
       written order explaining its findings, the circuit court held that the petitioner was injured
       while performing an “act of duty” and that his disability was at least in part caused by the
       injuries he sustained in the February 21, 2004, vehicle crash. The Pension Board now
       appeals.

¶ 63                                      II. ANALYSIS
¶ 64       On appeal, the Pension Board makes two arguments: (1) that the petitioner’s February
       21, 2004, injury was not incurred in the performance of an “act of duty,” as is required
       pursuant to section 3-114.1 of the Pension Code (40 ILCS 5/3-114.1 (West 2006)) in order
       for an applicant to receive a “line-of-duty” disability pension; and (2) that, in either event,
       even if the injury was incurred while the petitioner was performing an “act of duty,” the


                                                -13-
       February 21, 2004, accident did not contribute to the petitioner’s disability but, rather, that
       the disability resulted from his subsequent off-duty car accident. We will address each of
       these contentions in turn.
¶ 65                                       A. “Act of Duty”
¶ 66        We begin with the Pension Board’s interpretation of an “act of duty.” Before addressing
       the merits of this issue, however, we must first address the applicable standard of review. It
       is well established that in administrative cases, our role is to review the decision of the
       administrative agency, and not the determination of the trial court. Marconi v. Chicago
       Heights Police Pension Board, 225 Ill. 2d 497, 531 (2006) (per curiam); see also Lindsey v.
       Board of Education, 354 Ill. App. 3d 971, 978 (2004). Section 3-148 of the Pension Code
       (40 ILCS 5/3-148 (West 2006)) provides that judicial review of the decision of the Board is
       governed by the Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2006); see
       also Marconi, 225 Ill. 2d at 532; see also AFM Messenger Service, Inc. v. Department of
       Employment Security, 198 Ill. 2d 380, 390 (2001); Robbins v. Board of Trustees of the
       Carbondale Police Pension Fund, 177 Ill. 2d 533, 537 (1997)). The Administrative Review
       Law provides that our review extends to all questions of fact and law presented by the entire
       record. 735 ILCS 5/3-110 (West 2006); see also Marconi, 225 Ill. 2d at 532.
¶ 67        “The applicable standard of review–which determines the extent of deference afforded
       to the administrative agency’s decision–depends on whether the question presented is a
       question of fact, a question of law, or a mixed question of law and fact.” Marconi, 225 Ill.
       2d at 532; see also Kouzoukas v. Retirement Board of the Policemen’s Annuity & Benefit
       Fund, 234 Ill. 2d 446, 463 (2009); City of Belvidere v. Illinois State Labor Relations Board,
       181 Ill. 2d 191, 204 (1998) (“[t]he standard of review applicable to the agency’s decision
       depends upon whether the question presented is one of fact or law”). An administrative
       agency’s findings on questions of fact are deemed to be prima facie true (735 ILCS 5/3-110
       (West 2006)), and a reviewing court will reverse the Board’s factual determinations only if
       it concludes that they were contrary to the manifest weight of the evidence. Illinois Fraternal
       Order of Police Labor Council v. Illinois Local Labor Relations Board, 319 Ill. App. 3d 729,
       736 (2001) (“[T]he decision is against the manifest weight of the evidence only if the
       opposite conclusion is clearly evident.”). The Board’s conclusions of law, however, are not
       entitled to the same deference, and we review them de novo. Illinois Fraternal Order of
       Police Labor Council, 319 Ill. App. 3d at 736. If the question presented for review is one of
       mixed law and fact, then a yet third standard applies, and we review the Board’s decision to
       determine if it was clearly erroneous. City of Belvidere, 181 Ill. 2d at 204; see also
       Kouzoukas, 234 Ill. 2d at 463-64; see also Illinois Fraternal Order of Police Labor Council,
       319 Ill. App. 3d at 736. Under any standard of review, the petitioner to an administrative
       proceeding bears the burden of proof, and relief will be denied if he fails to sustain that
       burden. Marconi, 225 Ill. 2d at 532-33.
¶ 68        In the present case, the Pension Board contends that our review of whether the petitioner
       sustained his injuries while performing an “act of duty” should be under a clearly erroneous
       standard. The petitioner, on the other hand, argues that the applicable standard of review is
       de novo because the definition of an “act of duty” is a matter of statutory construction and
       therefore presents a purely legal question, which requires no deference to the administrative

                                                -14-
       agency’s findings. We find that as between the two, the clearly erroneous standard is more
       appropriate.
¶ 69       Although the petitioner may be correct that the interpretation of the statutory term “act
       of duty” requires de novo review, that definition must be applied to and depend upon the
       sufficiency of facts presented to the Board during the disability hearing. Filskov v. Board of
       Trustees of the Northlake Police Pension Fund, 409 Ill. App. 3d 66, 69, 71 (2011) (noting
       that whether a police officer has suffered an injury while performing an “ ‘act of duty’ ” is
       “fact specific” and requires an “examination of the legal effect of a given set of facts”
       (internal quotation marks omitted)). While there appears to be some varying discussion
       among the appellate courts as to which standard of review applies when the facts in the
       record with respect to the petitioner’s conduct and capacity in sustaining the injury are
       undisputed,9 where, as here, the record reveals that the administrative agency applied
       disputed facts to the definition of an “act of duty,” the standard of review is clearly
       erroneous. See City of Belvidere, 181 Ill. 2d at 205. Under this standard, an agency’s decision
       will not be upheld only where “the reviewing court, on the entire record, is ‘left with the
       definite and firm conviction that a mistake has been committed.’ ” AFM Messenger Service,
       Inc., 198 Ill. 2d at 395 (quoting United States v. United States Gypsum Co., 333 U.S. 364,
       395 (1948)).
¶ 70       Turning to the merits, we begin by noting that the Illinois Pension Code (40 ILCS 5/1-
       101 et seq. (West 2006)) provides different pension benefits depending upon the
       circumstances of a police officer’s incurred disability. An officer who is physically disabled
       “as a result of sickness, accident, or injury incurred in or resulting from the performance of
       an act of duty” is entitled to a “line-of-duty” pension equal to 65% of the salary attached to
       his or her rank. See 40 ILCS 5/3-114.1 (West 2006). An officer disabled “as a result of any
       cause other than the performance of an act of duty,” on the other hand, is entitled to a
       disability pension of only 50% of the applicable salary. See 40 ILCS 5/3-114.2 (West 2006).
¶ 71       It is well established that an officer does not qualify for a “line-of-duty” disability
       pension merely because he was injured while on duty. See Merlo, 383 Ill. App. 3d at 100;


               9
                 A majority of courts have held that when the facts are undisputed, the interpretation of the
       term “act of duty” in the Pension Code is an issue of statutory construction to be reviewed de novo.
       See, e.g., Sarkis v. City of Des Plaines, 378 Ill. App. 3d 833, 836 (2008); White v. City of Aurora,
       323 Ill. App. 3d 733, 735 (2001) (where the facts are undisputed, and the Board interpreted the
       meaning of “act of duty” contained in the statute, the issue was one purely of statutory
       interpretation); Fedorski v. Board of Trustees of the Aurora Police Pension Fund, 375 Ill. App. 3d
       371, 373 (2007) (finding the dispute hinged on the determination of “act of duty” and, therefore, de
       novo review applied); Alm v. Lincolnshire Police Pension Board, 352 Ill. App. 3d 595, 598 (2004)
       (de novo review applied where the facts were undisputed and the only issue was the meaning of “act
       of duty”). Several other courts, on the other hand, have found, on what appeared to be undisputed
       facts, that the issue of whether the police officer was performing an “act of duty” presented a mixed
       question of fact and law, and therefore the clearly erroneous standard of review applied. See, e.g.,
       Jones v. Board of Trustees of the Police Pension Fund, 384 Ill. App. 3d 1064, 1068 (2008); see also
       Merlo v. Orland Hills Police Pension Board, 383 Ill. App. 3d 97, 99-101 (2008).

                                                   -15-
       see also White v. City of Aurora, 323 Ill. App. 3d 733, 736 (2001); see also Jones, 384 Ill.
       App. 3d at 1069 (“[s]omething more than being ‘on duty’ is required to receive a line-of-duty
       pension”); Sarkis, 378 Ill. App. 3d at 837 (“An officer does not perform ‘an act of duty’
       merely by being on duty at the relevant time.”). Although article III of the Pension Code,
       which pertains to police pension funds for cities that have a population of less than 500,000,
       such as the Village of Mount Prospect in this case, does not explicitly define the term “act
       of duty,” article V of the Pension Code, pertaining to police pension funds in municipalities
       with populations over 500,000, does. See 40 ILCS 5/5-113 (West 2006). Our supreme court
       has specifically stated that the “act of duty” definition contained in article V of the Pension
       Code applies to the use of that term in article III. See Robbins v. Board of Trustees of the
       Carbondale Police Pension Fund, 177 Ill. 2d 533, 540 (1997) (“[w]e may look to article V
       of the Pension Code for a definition of language used in article III of the Code”); see also
       Jones, 384 Ill. App. 3d at 1069; Filskov, 409 Ill. App. 3d at 70 n.1.
¶ 72       Section 5-113 of the Pension Code defines the term “act of duty” as “[a]ny act of police
       duty inherently involving special risk, not ordinarily assumed by a citizen in the ordinary
       walks of life, imposed on a policeman.” 40 ILCS 5/5-113 (West 2006). In Johnson v.
       Retirement Board of the Policemen’s Annuity & Benefit Fund, 114 Ill. 2d 518 (1986), our
       supreme court for the first time interpreted the definition of an “act of duty,” as defined by
       section 5-113 of the Pension Code, and expressly rejected the notion that the term “special
       risk” encompasses only inherently dangerous activities. Johnson, 114 Ill. 2d at 521; see also
       Alm, 352 Ill. App. 3d at 599.
¶ 73       In Johnson, a police officer was at his assigned post when a citizen from across an
       intersection called to him asking for assistance in a traffic accident. Johnson, 114 Ill. 2d at
       520. While crossing the intersection, the police officer slipped and injured himself. Johnson,
       114 Ill. 2d at 520. Our supreme court held that the police officer’s actions were an “act of
       duty” as defined by the Pension Code because when he suffered the injury, the officer was
       discharging his sworn duties by responding to a citizen’s call. Johnson, 114 Ill. 2d at 520.
       In coming to this conclusion, our supreme court specifically rejected the pension board’s
       argument that the officer was not entitled to “line-of-duty” benefits because crossing the road
       did not involve special risks. Johnson, 114 Ill. 2d at 522. As the court noted:
               “The provisions of [the Pension Code] conferring the right to duty-disability benefits
               do not require that an officer be injured by an act of duty. Rather, the duty disability
               is awarded when an officer is ‘disabled *** as the result of injury incurred *** in the
               performance of an act of duty.’ (Emphasis added.) [Citation.] In the plaintiff’s case,
               the act of duty was the act of responding to the call of a citizen for assistance. In
               performing that act, he was injured.
                   The defendant’s interpretation envisions a police officer involved in a gun battle,
               a high-speed car chase, or some other obviously dangerous situation in order to
               qualify for duty-disability benefits. This is an overly restrictive and unrealistic
               interpretation. If this court were to adopt the defendant’s narrow reading *** it could
               discourage police officers from the dedicated and enthusiastic performance of their
               duties ***.” Johnson, 114 Ill. 2d at 522-23.


                                                -16-
¶ 74        Furthermore, in Johnson, our supreme court reiterated that officers discharging their
       duties to protect citizens perform many tasks, such as driving automobiles, climbing stairs,
       and even crossing streets, that are similar to those involved in civil occupations. Johnson,
       114 Ill. 2d at 521-22. The supreme court then held that in determining whether an officer is
       entitled to a “line-of-duty” pension, “[t]he crux is the capacity in which the police officer is
       acting.” Johnson, 114 Ill. 2d at 522. Accordingly, an officer performing duties involving
       special risks will be entitled to “line-of-duty” benefits even if the immediate cause of injury
       is an act involving only an ordinary risk. See Johnson, 114 Ill. 2d at 522.
¶ 75        Since Johnson, in determining whether an officer is entitled to a “line-of-duty” pension,
       the majority of our appellate courts have focused on the capacity in which the officer was
       acting at the time of his injury. See, e.g., Merlo, 383 Ill. App. 3d at 102; Jones, 384 Ill. App.
       3d at 1072; Alm, 352 Ill. App. 3d at 602; but see, White, 323 Ill. App. 3d at 736. Accordingly,
       our courts have found that an officer was injured in the performance of an “act of duty” when
       the officer: (1) was involved in a car accident while driving a police transport van on patrol
       (Jones, 384 Ill. App. 3d at 1074); (2) was riding a bicycle on patrol (Alm, 352 Ill. App. 3d
       at 601); (3) fell through a porch while serving a notice to appear (Wagner v. Board of
       Trustees of the Police Pension Fund, 208 Ill. App. 3d 25, 29 (1991)); (4) injured his shoulder
       while raising a railroad crossing gate (Sarkis, 378 Ill. App. 3d at 841); and (5) responded to
       a civilian call reporting juveniles stacking concrete parking blocks in a parking lot and
       suffered an injury when he attempted to remove the hazard by unstacking the concrete blocks
       (Merlo, 383 Ill. App. 3d at 98). On the other hand, our courts have found that an officer was
       not injured in the performance of an “act of duty” where: (1) the officer was injured when
       he attempted to sit down in a chair at his desk to fill out a police report and the chair rolled
       out from underneath him (Morgan v. Retirement Board of the Policemen’s Annuity & Benefit
       Fund, 172 Ill. App. 3d 273, 276-77 (1988)); (2) the officer was injured while exiting his
       police vehicle to place a parking citation on an illegally parked car and the police department
       also employed civilians to issue parking citations (White, 323 Ill. App. 3d at 736); (3) an
       evidence technician was injured when the unmarked police vehicle in which he was riding
       as a passenger was struck while stopped at a red light (Fedorski, 375 Ill. App. 3d at 375); and
       (4) the officer was injured when attempting to enter the rear seat of an unmarked squad car
       still in the police station parking lot and admittedly without having yet resumed his patrol
       duties (Filskov, 409 Ill. App. 3d at 72-73).
¶ 76        In the present case, the Pension Board found that the petitioner was not performing an
       “act of duty” when he was injured in the February 21, 2004, accident because nothing about
       his investigation of the missing juvenile inherently involved special risks not ordinarily
       assumed by a citizen in ordinary walks of life. The Board initially disbelieved the petitioner’s
       testimony that at the time of the accident, he was continuing his investigation into the
       missing juvenile and attempting to turn left onto Rand Road to locate the juvenile. The Board
       noted that the petitioner never told the dispatch center about the conversation he had with the
       gas attendant in which he learned that the juvenile had just left the gas station and was
       walking south east on Rand Road. Rather, the Board pointed out, the petitioner’s dispatch
       records to central command revealed that once he went to the gas station, the petitioner
       logged in his computer the words “NO JUVS HERE,” and then “cleared and closed” the call

                                                 -17-
       at 17:30:01, prior to the accident.
¶ 77        Under these facts, the Board found that at the time of the car accident the petitioner was
       not involved in an investigation but was merely “driving his squad car,” which is an activity
       that does not involve any special risks. In support of this contention, the Board pointed out
       that in his own testimony the petitioner stated that “there was no reason given the nature of
       this case that [he] had to use extraordinary efforts to get out of the gas station in order to
       pursue the juvenile.” In addition, the petitioner admitted that at the time of the accident, he
       did not have either the lights or the sirens activated on his squad car. For the reasons that
       follow, we disagree with the findings of the Pension Board.
¶ 78        Although we have some misgivings about the Board’s rejection of the petitioner’s
       testimony regarding his continued investigation of the missing juvenile solely on the basis
       of the petitioner’s dispatch records, we recognize that the Board’s factual findings, such as
       its conclusion that the petitioner was not proceeding with his investigation at the time of the
       car accident, are given great deference and are not to be disturbed unless manifestly
       erroneous. See Illinois Fraternal Order of Police Labor Council, 319 Ill. App. 3d at 736. We
       need not, however, determine whether this particular finding by the Board was against the
       manifest weight of the evidence, because we conclude that even if, as the Board found, the
       petitioner had completed his investigation of the missing juvenile, as he was departing from
       the gas station in his squad car, he was nevertheless performing patrol duties, which
       inherently involve special risks not ordinarily assumed by regular citizens in their daily lives.
¶ 79        In that respect, we find the decisions of Jones, 384 Ill. App. 3d at 1071-72, and Alm, 352
       Ill. App. 3d at 602, directly on point. In Jones, the police officer was injured when a transport
       van10 he was driving on routine patrol was hit by another vehicle. Jones, 384 Ill. App. 3d at
       1065-66. As a result of the accident, the officer suffered shoulder and back injuries and later
       underwent back surgery. Jones, 384 Ill. App. 3d at 1066. The officer applied for a “line-of-
       duty” pension, but the pension board rejected his application and instead found that he was
       entitled only to a “nonduty” disability pension. Jones, 384 Ill. App. 3d at 1066. In doing so,
       the pension board specifically found that “driving a [police] van did not involve a ‘special
       risk’ ” and therefore did not constitute the performance of an “act of duty.” Jones, 384 Ill.
       App. 3d at 1066. The circuit court reversed the decision of the pension board, and the
       appellate court affirmed. Jones, 384 Ill. App. 3d at 1066-67.
¶ 80        The appellate court explicitly rejected the board’s conclusion that the officer was not
       performing an act of duty because he only “encountered the general risks attendant to driving
       a car and driving the vehicle on routine patrol did not involve a special risk.” Jones, 384 Ill.
       App. 3d at 1071. Rather, the court in Jones reiterated that the focus of the analysis is on the
       capacity in which the officer is undertaking the activity by which he is injured, and not on
       the activity itself. Jones, 384 Ill. App. 3d at 1073. Accordingly, the Jones court found that
       “even if driving a car involves only an ordinary risk [the police officer] was [nevertheless]
       acting in a capacity that involved special risk when he was injured–routine patrol.” Jones,


               10
                The Jones court noted that it was unclear from the record whether the transport van was
       a marked police vehicle. Jones, 384 Ill. App. 3d at 1065.

                                                 -18-
       384 Ill. App. 3d at 1073.
¶ 81        In coming to this conclusion, the court in Jones analyzed the officer’s job description and
       noted that, among other things, a patrol officer must have his “attention and energies directed
       toward being prepared to deal with any eventuality,” “possess safety-minded driving ability
       and be conscious of all types of road conditions either in the course of normal patrol or when
       responding to an emergency call” and “control and regulate vehicular and pedestrian traffic
       as needed.” (Internal quotation marks omitted.) Jones, 384 Ill. App. 3d at 1072-73. The court
       concluded that there were special risks associated with routine patrol, namely “being
       prepared to respond to *** citizen requests, controlling and regulating traffic, and
       maintaining constant vigilance,” which were not those that would be encountered by ordinary
       citizens, and that therefore the officer was performing an “act of duty” when he was injured
       even though the act itself involved merely driving a vehicle. See Jones, 384 Ill. App. 3d at
       1073.
¶ 82        Similarly, in Alm, the appellate court rejected the pension board’s finding that a police
       officer who injured his knee while on bicycle patrol was not entitled to a “line-of-duty”
       pension because riding a bicycle did not constitute preforming an “act of duty.” Alm, 352 Ill.
       App. 3d at 602. The officer in that case was on bicycle patrol when he noticed significant
       pain in his right knee. Alm, 352 Ill. App. 3d at 597. The officer had not fallen or had any
       other sort of accident prior to experiencing the pain. Alm, 352 Ill. App. 3d at 597. After
       immediately seeking treatment, the officer was diagnosed with a tear in the “medial meniscus
       of his right knee.” Alm, 352 Ill. App. 3d at 596. The officer sought a “line-of-duty pension,”
       but the pension board denied his request and held that he had not been injured in the
       performance of an “act of duty,” since the “manner in which [he] was pedaling his bicycle
       when his knee began to hurt did not involve any special risk not shared by civilians.” Alm,
       352 Ill. App. 3d at 597. The circuit court affirmed the decision of the pension board. Alm,
       352 Ill. App. 3d at 597.
¶ 83        In reversing the board’s decision, the appellate court in Alm found that “pedaling the
       bicycle” constituted “an act of duty,” because while on patrol the officer “faced risks not
       ordinarily encountered by civilians,” including, “falls and collisions as well as dangerous
       encounters with unsavory elements of society.” Alm, 352 Ill. App. 3d at 601. The court in
       Alm found it insignificant that the bicycling officer was not responding to a call for assistance
       or facing those specific risks at the exact time he suffered the injury. Alm, 352 Ill. App. 3d
       at 601-02. Rather, just like in Jones, the Alm court reiterated that in Johnson, our supreme
       court focused the inquiry on the capacity in which the officer was acting at the time of the
       physical act which caused his injury, and not on the act itself. Alm, 352 Ill. App. 3d at 602.
       The court in Alm found that while riding his bicycle the officer was acting in a capacity of
       patrol officer, a capacity that involved special risks. Alm, 352 Ill. App. 3d at 601. In
       concluding that the bicycle patrol involved special risks, the court in Alm, just like the court
       in Jones, focused on the officer’s testimony regarding his daily patrol duties and noted that
       the officer was required to “ride his bicycle at night over varying terrain, looking after his
       own personal safety while also remaining vigilant in the performance of his patrol duties,”
       and “carrying a significant amount of additional weight [namely, his uniform and weapons].”
       Alm, 352 Ill. App. 3d at 601.

                                                 -19-
¶ 84       In the present case, just as in Jones and Alm, the record reveals that although at the time
       of the car accident the petitioner performed the act of driving, he performed that act in the
       capacity of a patrol officer, which involved “special risks” not ordinarily assumed by
       ordinary citizens, so as to be entitled to a “line-of-duty” pension. The record revels, and it
       is uncontroverted that on the day of the accident, the petitioner was a patrol officer for the
       Village of Mount Prospect, with an assigned patrol shift from 3 p.m. to 11 p.m. The
       petitioner testified, and it was undisputed by the record, that his duties as a patrol officer
       required that he actively patrol the Village (in his squad car, on his bicycle or on foot) in
       order to “protect the property and person of the citizens of the Village.” The petitioner was
       required to conduct traffic stops, respond to calls, interview witnesses and suspects, and on
       occasion to use force to restrain offenders and suspects. In addition, each day, while on patrol
       duty, the petitioner was required to wear a significant amount of heavy equipment, including,
       inter alia, police boots, a bulletproof vest, loaded weapons, ammunition, handcuffs, a baton
       and a flashlight. Accordingly, regardless of whether the petitioner was continuing his
       investigation into the missing juvenile or whether he had completed his response to this
       particular call, the record reveals that at the time of the accident, the petitioner, who was in
       full gear inside his marked squad car, was performing his patrol duties, which required
       special skills not ordinarily encountered by everyday citizens, namely, “hav[ing] his attention
       and energies directed towards being prepared to deal with any eventuality.” Johnson, 114 Ill.
       2d at 522. For these reasons, we find that he was entitled to a “line-of-duty” pension. See
       Alm, 352 Ill. App. 3d at 602 (relying on our supreme court’s decision in Johnson, to hold that
       it was immaterial whether the officer was responding to a call, as long as he was performing
       his routine patrol duties at the time of the injury; noting that “[w]hether an officer has
       discretion to perform an act is relevant to determine whether the capacity in which he is
       acting involves special risk and is, therefore, an act of duty. However, the discretion involved
       in performing specific physical activities is not relevant because such discretion does not
       bear upon the capacity in which the officer is acting.”); see also Johnson, 114 Ill. 2d at 521-
       22 (“Police officers assigned to duties that involve protection of the public discharge those
       duties by performing acts which are similar to those involved in many civilian occupations.
       Driving an automobile, *** walking up stairs, and even crossing the street are activities
       common to many occupations, be it policeman or plumber. *** The crux[, however,] is the
       capacity in which the police officer is acting.”); see also Jones, 384 Ill. App. 3d at 1073
       (noting that “[w]hile job title alone is insufficient to establish performance of an act of duty”
       the officer “was performing the duties of patrol officer at the time of the injury, and those
       duties involved special risk. As the job description reflects, [the officer] had to, like the
       officer in Johnson, have his ‘attention and energies directed toward being prepared to deal
       with any eventuality.’ [Citation.]”); see also Merlo, 383 Ill. App. 3d at 102 (finding it
       insignificant that juveniles, reported for stacking concrete parking blocks in a parking lot,
       had already left the premises, when the officer arrived at the scene, and that the village public
       works department was designated the duty of moving back the parking blocks, in
       determining that officer was performing an “act of duty” when he decided to voluntarily
       unstack the parking blocks).
¶ 85       In order to circumvent the holdings in Jones and Alm, the Board relies on the decision


                                                 -20-
       in White, 323 Ill. App. 3d at 736. In that case, which was decided prior to both Jones and
       Alm, a divided panel of the Second District concluded that an officer on patrol was not
       entitled to a “line-of duty” disability pension when he slipped while exiting his vehicle to
       place a parking citation on an illegally parked car. White, 323 Ill. App. 3d at 736. The
       majority in White found that the police officer’s action of citing a parking ticket amounted
       to a clerical action, which can be performed by regular citizens in ordinary life, and that
       therefore the patrol officer was not performing an “act of duty” when he was injured.11 White,
       323 Ill. App. 3d at 736.
¶ 86        Since the decision in White, however, more than one appellate court has explicitly
       rejected the holding of the White majority, finding that the majority improperly focused on
       the act performed rather than the capacity in which the officer was acting at the time of the
       injury, in direct contravention of our supreme court’s explicit instructions in Johnson, 114
       Ill. 2d at 522, that “[t]he crux is the capacity in which the police officer is acting.” See, e.g.,
       Alm, 352 Ill. App. 3d at 602 (“we believe that the majority in White focused on the act
       performed instead of the capacity in which the officer was acting. The court in White focused
       on the manner in which the officer acted in stopping and exiting his vehicle and the
       discretion involved in performing these acts. However, we believe that under Johnson the
       proper focus should have been the capacity in which the officer was acting, namely, issuing
       a parking citation.”); Jones, 384 Ill. App. 3d at 1072 (“We *** reject the reasoning of White.
       As stated by the supreme court in Johnson, the ‘crux is the capacity in which the officer was
       acting.’ [Citation.] In White, the court improperly focused on the specific act–exiting a
       car–and not the capacity in which the officer was acting.”); Merlo, 383 Ill. App. 3d at 102
       (rejecting the holding of White and noting that the capacity in which the police officer is
       acting must be examined to determine whether the police officer’s injury occurred while he
       performed an “act of duty”). We agree with the rationale of Alm, Jones, and Merlo, and too
       reject the holding in White. Accordingly, for the aforementioned reasons, we conclude that
       at the time of the car accident, the petitioner was acting in the capacity of a patrol officer,
       which required him to undertake special risks not faced by ordinary citizens, and that he was
       therefore entitled to a full “line-of-duty” disability pension.
¶ 87        In so deciding, we have considered the cases of Fedorski, 375 Ill. App. 3d at 372,
       Morgan, 172 Ill. App. 3d at 276-77, and Filskov, 409 Ill. App. 3d at 72, cited to by the
       Pension Board and find them factually distinguishable. Neither Fedorski nor Morgan


               11
                   It appears that in coming to this conclusion the majority in White noted as relevant,
       although not dispositive, that while the police department required its officers to issue parking
       tickets, it also employed civilians to issue such tickets, so that the clerical nature of the act was more
       apparent. White, 323 Ill. App. 3d at 736. This reasoning, however, has been explicitly rejected by
       the subsequent decision in Merlo, where the court found that a patrol officer’s act in unstacking
       parking blocks stacked by juvenile delinquents involved special risks even though the village public
       works department employed civilians to unstack or remove such parking blocks. See Merlo, 383 Ill.
       App. 3d at 102-03 (“The petitioner’s duty to protect the public was not eliminated because the
       village public works department had a duty to remove the stacked parking blocks at some later
       time.”).

                                                     -21-
       involved officers performing patrol duties at the time of their injuries. In Fedorski, an
       evidence technician, whose duties that day involved taking photographs of suspects in jail,
       was injured after an unmarked vehicle that he was driving was struck from behind. Fedorski,
       375 Ill. App. 3d at 375. Similarly, in Morgan, the officer was injured, not while on police
       patrol, but rather while filling out paperwork inside the police station, when he missed his
       chair and fell on the floor. Morgan, 172 Ill. App. 3d at 276-77.
¶ 88       Similarly, in Filskov, a patrol officer, who admitted that he had not yet resumed his patrol
       duties, was injured as he attempted to enter the backseat of an unmarked squad car in the
       police station parking lot. Filskov, 409 Ill. App. 3d at 72. The officer was injured when
       another officer in the driver’s seat accidentally put the car into gear and ran over the officer’s
       foot. Filskov, 409 Ill. App. 3d at 72. In finding that the officer was not injured while
       performing an “act of duty,” the court found relevant that the officer had not yet resumed his
       patrol duties. Filskov, 409 Ill. App. 3d at 72. As discussed in detail above, unlike in Filskov,
       here the record establishes that the petitioner was performing his regular patrol duties when
       his marked squad car was hit by another vehicle.
¶ 89       For all of the aforementioned reasons, we find the Board’s conclusion that the petitioner
       was not performing an “act of duty” when he incurred the accident to be clearly erroneous.
       See Alm, 352 Ill. App. 3d at 602; Johnson, 114 Ill. 2d at 521-22; Jones, 384 Ill. App. 3d at
       1073; Merlo, 383 Ill. App. 3d at 102.

¶ 90                         B. The Cause of the Petitioner’s Disability
¶ 91        The Pension Board next argues that its decision to deny the “line-of-duty” disability
       pension should nevertheless be upheld because the petitioner’s disability did not result from
       his on-duty February 2004 car accident but, rather, solely from his subsequent off-duty June
       2004 vehicle collision.
¶ 92        In order to determine whether the Pension Board was correct, we must look to the record
       to determine the cause of the pensioner’s disability. It is well established that “a disability
       may result from multiple causes,” and that in order to obtain a full line-of-duty pension, “[a]
       claimant need not prove that a duty-related accident is the sole cause, or even the primary
       cause, of his disability.” Luchesi v. Retirement Board of the Firemen’s Annuity & Benefit
       Fund, 333 Ill. App. 3d 543, 550 (2002) (citing Barber v. Board of Trustees of the Village of
       South Barrington Police Pension Fund, 256 Ill. App. 3d 814, 818 (1993)); see also Wade v.
       City of North Chicago Police Pension Board, 226 Ill. 2d 485, 505 (2007). Rather, a claimant
       must only prove that the duty-related accident “is a causative factor contributing to the
       claimant’s disability. “ Luchesi, 333 Ill. App. 3d at 550 (citing Hart Carter Co. v. Industrial
       Comm’n, 89 Ill. 2d 487, 494 (1982)); see also Wade, 226 Ill. 2d at 505 (“a disability pension
       may be based upon the line-of-duty aggravation of a preexisting physical condition” since
       “ ‘[t]here is no requirement that the duty- related incident be the originating or primary cause
       of the injury, although a sufficient nexus between the injury and the performance of the duty
       must exist’ ” (quoting Barber, 256 Ill. App. 3d at 818)); Wilfert v. Retirement Board of the
       Firemen’s Annuity & Benefit Fund, 263 Ill. App. 3d 539, 543 (1994) (“plaintiff need not
       prove that an injury received on duty was the sole cause of his disability; the injury need only


                                                 -22-
       have contributed to the disability”); Alm, 352 Ill. App. 3d at 598 (“The performance of an act
       of duty need not be the sole cause of the disability, because *** ‘section 3-114.1 does not bar
       the award of a line-of-duty disability pension based upon the aggravation of a preexisting
       physical condition.’ ” (quoting Olson v. City of Wheaton Police Pension Board, 153 Ill. App.
       3d 595, 598 (1987))).
¶ 93        Before deciding the merits of this issue, we first address the standard of review. The
       Board contends that factual findings of an administrative agency are prima facie true and are
       to be reviewed under the deferential manifest weight of the evidence standard. The petitioner,
       on the other hand, contends that the standard of review should be clearly erroneous because
       the question of legal causation requires an interpretation of the Pension Code and the
       application of the appropriate facts to that interpretation.
¶ 94        Contrary to the petitioner’s position, there is no legal dispute here, as the parties agree
       that the petitioner is permanently disabled and can no longer perform the duties of a police
       officer. In addition, there is no dispute as to the definition of causation, as the parties agree
       that the petitioner need not “prove that a duty-related accident is the sole cause, or even the
       primary cause, of his disability,” but merely that he must show that the duty-related accident
       was “a causative factor contributing” to that disability. Luchesi, 333 Ill. App. 3d at 550; see
       also Wade, 226 Ill. 2d at 505. Therefore, the only question that is presented here is whether
       the first, on-duty February 2004 accident contributed to the petitioner’s disability, or whether
       the petitioner fully recovered from the injuries sustained in that car accident, so that the
       second, off-duty June 2004 accident constituted the sole cause of his disability. This is a
       purely factual determination which we review under a manifest weight of the evidence
       standard. See, e.g., Wade, 226 Ill. 2d at 504-05; see also Marconi, 225 Ill. 2d at 534.
¶ 95        Under this standard, an agency’s findings are generally afforded great deference and will
       be found to be against the manifest weight of the evidence “only if the opposite conclusion
       is clearly evident.” (Internal quotation marks omitted.) Marconi, 225 Ill. 2d at 534. The
       “mere fact that an opposite conclusion is reasonable or that the reviewing court might have
       ruled differently will not justify reversal of the administrative findings.” Abrahamson v.
       Illinois Department of Professional Regulation, 153 Ill. 2d 76, 88 (1992).
¶ 96        However, we emphasize that the deference accorded to the administrative agency’s
       decision is not without limitation. See Wade, 226 Ill. 2d at 507 (“[e]ven under the manifest
       weight standard *** the deference we afford the administrative agency’s decision is not
       boundless”). “Although it is true that the Board’s credibility determinations [are to be]
       afforded considerable weight, they are not immune from review.” Kouzoukas, 234 Ill. 2d at
       465; see also Bowlin v. Murphysboro Firefighters Pension Board of Trustees, 368 Ill. App.
       3d 205, 210-12 (2006) (“our review cannot amount to a rubber stamp of the proceedings
       below merely because the Board heard witnesses, reviewed records, and made the requisite
       findings”). Rather, a reviewing court may put aside any findings that are clearly against the
       manifest weight of the evidence. Kouzoukas, 234 Ill. 2d at 465. See also Bowlin, 368 Ill.
       App. 3d at 211-12 (“Even when the decision is supported by some evidence, which if
       undisputed would sustain the administrative finding, it is not sufficient if upon a
       consideration of all the evidence the finding is against the manifest weight. [Citation.] A
       reviewing court will not hesitate to grant relief where the record does not show evidentiary

                                                 -23-
      support for the agency’s determination. [Citation.]” (Emphasis added.)).
¶ 97       In the present case, the Pension Board found that the petitioner fully recovered from his
      initial on-duty February 2004 accident before he incurred injuries in the second, off-duty
      June 2004 collision. For the reasons that follow, we find this conclusion to be against the
      manifest weight of the evidence.
¶ 98       There is nothing in the record, aside from Dr. Gleason’s opinion, that could support the
      Pension Board’s conclusion that the petitioner fully recovered from the injuries he sustained
      during his on-duty February 2004 car accident, so as to exclude this accident as a
      contributing factor of his permanent disability. In fact, eight out of nine physicians who were
      asked to offer opinions as to the cause of the petitioner’s disability, including all three of the
      Board’s own independent medical evaluators, concluded that the February 21, 2004,
      automobile accident at least in part contributed to the petitioner’s disability.
¶ 99       Three of the petitioner’s treating physicians (Dr. Jacker, Dr. Lannoff, and Dr. Levin) and
      one of the Board’s own medical evaluators (Dr. Shapiro) specifically found that prior to
      either car accident the petitioner suffered from a preexisting degenerative disc disease at
      levels L3 and L4. These physicians found that the petitioner’s permanent disability (i.e., the
      herniated and bulging discs and the nerve impingement) resulted from a traumatic injury,
      which exacerbated the petitioner’s preexisting condition. None of the remaining physicians
      who were asked to give an opinion as to the cause of the petitioner’s disability negated or
      disagreed with this conclusion. In fact, the only disagreement among these eight physicians
      appears to have revolved around whether (and if so, to what extent) the second accident
      exacerbated either the injury suffered by the petitioner during his initial car accident or the
      petitioner’s preexisting degenerative disc condition.
¶ 100      The Pension Board nevertheless found that the petitioner’s on-duty February 2004
      accident did not contribute “at all” to the petitioner’s permanent disability. In doing so, the
      Pension Board seems to have relied upon the opinions of Dr. Gleason and Dr. Levin, as well
      as the fact that petitioner never told any of his treating physicians about his June 2004 off-
      duty accident. However, the Pension Board’s finding fails to take into account that, when
      informed of the second accident, none of the eight physicians, excluding Dr. Gleason,
      dismissed the first accident as a contributing factor to the petitioner’s disability.
¶ 101      In fact, four physicians conclusively opined that it was the first, February 2004 on-duty
      accident that caused the petitioner’s permanent injury, i.e., his herniated discs, while the
      second, June 2004 accident merely exacerbated the petitioner’s symptoms. Dr. Jacker, the
      first orthopedic physician to treat the petitioner after his family physician, specifically
      testified that although at the time of his diagnosis he was unaware of the petitioner’s second
      accident, after being informed of this accident, his opinion that the petitioner’s underlying
      condition was caused by the first accident, which exacerbated the petitioner’s preexisting
      condition, did not change. Two of the Board’s own independent medical examiners, Dr.
      Shapiro and Dr. Yarkony, agreed with this conclusion. After noting that the petitioner
      suffered from a preexisting degenerative disc disease, “since the lack of hydration would not
      have occurred at the time of injury,” Dr. Shapiro specifically found that the February 2004
      on-duty accident caused the disc herniating and impingement of the existing nerve roots,


                                                 -24-
      while the June 2004 off-duty accident “most likely reaggravated the degenerative disc disease
      pain from the original accident.” Dr. Yarkony similarly opined that the petitioner’s disability
      was caused by the first accident, while the second one merely exacerbated the initial injury.
      Dr. Eliades, the Board’s third independent medical evaluator, even went so far as to find that
      the June 2004 accident played no part in the petitioner’s permanent disability.
¶ 102     The remaining four physicians merely refrained from determining which accident, if any,
      caused the petitioner’s disability. Dr. Lannoff, the physician responsible for administering
      the petitioner’s epidurals, specifically testified that in light of the petitioner’s preexisting
      degenerative disc disease, he could not state which, if either, accident caused the petitioner’s
      disability. Similarly, both Dr. Ghanayem and Dr. Chmell, who evaluated the petitioner for
      purposes of his workers’ compensation benefits, refrained from offering an opinion as to the
      cause of the petitioner’s disability. Dr. Chmell specifically stated that the disability could be
      “attributable to both accidents,” because the petitioner was still experiencing lower back pain
      when he was reinjured in June 2004.
¶ 103     Finally, although the Pension Board is correct that Dr. Levin, the orthopedic surgeon who
      performed the petitioner’s back surgery, testified that after being informed of the petitioner’s
      June 2004 accident, it was his opinion that the June 2004 accident was “more likely” the
      cause of the petitioner’s disability, he also stated that he could not rule out the first accident
      as a contributory cause of that disability. Dr. Levin specifically testified that it would be
      “unrealistic” to believe that the first February 21, 2004, accident did not play a role in the
      petitioner’s herniated discs and that both accidents were “contributory” to the petitioner’s
      disability. In addition, when asked to state whether he believed that the petitioner fully
      recovered from the February 2004 accident prior to his second June 2004 vehicle collision,
      Dr. Levin could not give a conclusive opinion either way. Rather, Dr. Levin only testified
      that depending upon how the medical records between February and June 2004 were
      interpreted, the petitioner could be perceived as “anywhere from somewhat better, to
      completely better, or maybe better, maybe not better.”
¶ 104     Despite the opinion of these eight physicians, six of whom physically examined the
      petitioner (Dr. Levin, Dr. Jacker, Dr. Shapiro, Dr. Eliades, Dr. Yarkony, and Dr. Chmell),
      the Pension Board nevertheless concluded that the petitioner fully recovered prior to his
      second, June 2004 accident. In coming to this conclusion, the Pension Board relied upon the
      sole opinion of Dr. Gleason, a physician appointed by the Village’s workers’ compensation
      carrier to evaluate the petitioner for purposes of workers’ compensation benefits. Dr. Gleason
      was the only physician who concluded that the petitioner’s disability was exclusively caused
      by the latter automobile accident. Dr. Gleason specifically found that the petitioner’s injuries
      from the February 2004 accident should have taken about eight weeks to improve and that
      “any further complaints and associated treatment subsequent to June 1, 2004, would not be
      related to the February 21, 2004, [accident], but rather to other factors, which may include
      the collision of June 1, 2004.” Dr. Gleason opined that the February 2004 accident only
      temporarily aggravated the petitioner’s underlying preexisting condition, from which the
      petitioner fully recovered prior to June 2004. He further testified that an identifiable injury
      is not required “develop a symptomatic low back condition which can cause pain and
      disability.”

                                                 -25-
¶ 105     Dr. Gleason’s opinion, however, unlike the opinions of the eight other physicians, was
      not based upon a physical exam of the petitioner, but rather merely upon a review of the
      petitioner’s medical records. Moreover, Dr. Gleason’s opinion as to the petitioner’s full
      recovery from symptoms associated with his initial February 2004 accident was directly
      contradicted by the notes of the petitioner’s family physician, Dr. Cottrell. When questioned
      about the inconsistences between his opinion and Dr. Gleason’s medical records, Dr. Gleason
      admitted on cross-examination that he did not review Dr. Cottrell’s May 21, 2004, notes. Dr.
      Cottrell’s notes reveal that subsequent to the petitioner’s first, on-duty February 2004
      accident, despite treatment attempts with physical therapy and medication, the petitioner
      continued to experience pain, which fluctuated on a daily basis. Although some of the
      records from Dr. Cottrell indicate that petitioner was improving and was permitted to return
      to work off and on, nothing in the record indicates that his pain completely subsided or that
      his injury was completely cured prior to the moment when he suffered the second injury. In
      fact, Dr. Cottrell’s notes for May 21, 2004, indicate that during his examination, the
      petitioner reported persistent back pain of “3/10” and occasionally “6/10,” causing Dr.
      Cottrell to restart the petitioner on an anti-inflammatory and muscle relaxant. Dr. Cottrell
      also ordered an X-ray of the petitioner’s lumbar spine and requested that petitioner return for
      a follow-up evaluation two weeks later, a date that turned out to be after the second, off-duty
      accident. In addition, Dr. Cottrell’s notes reveal that prior to the second accident, he
      recommended that petitioner make an appointment with Dr. Jacker. The petitioner testified
      that he made the appointment with Dr. Jacker prior to his June 1, 2004, accident, and there
      is nothing in the record which contradicts that statement.
¶ 106     Under the aforementioned facts, we find the Pension Board’s conclusion that the
      petitioner fully recovered from his February 2004 accident, so that the injuries he sustained
      in that accident played no part whatsoever in his ultimate disability, to be contrary to the
      manifest weight of the evidence. See Kouzoukas, 234 Ill. 2d at 464; Wade, 226 Ill. 2d at 507;
      see also Bowlin, 368 Ill. App. 3d at 211-12 (“Even when the decision is supported by some
      evidence, which if undisputed would sustain the administrative finding, it is not sufficient
      if upon a consideration of all the evidence the finding is against the manifest weight.
      [Citation.] A reviewing court will not hesitate to grant relief where the record does not show
      evidentiary support for the agency’s determination. [Citation.]” (Emphasis added.)).

¶ 107                                   III. CONCLUSION
¶ 108       For all of the aforementioned reasons, we find that the petitioner is entitled to a full “line-
        of-duty” disability pension. We, therefore, affirm the circuit court’s reversal of the Pension
        Board’s decision.

¶ 109       Affirmed.




                                                   -26-